MAYFIELD, J.
— This is an appeal from an order and judgment granting a motion for a new trial. Many grounds are assigned in the motion, and we are not in*469formed by the record upon what ground the motion was granted. If on the ground that the verdict was contrary to the evidence, or to the great preponderance of the evidence, we are not willing to reverse the action of the trial court. The trial judge had the opportunity of seeing the witnesses and hearing the evidence — of which we are deprived. He therefore acted on some evidence of which, and of the nature of which, we are uninformed. The evidence, it is true, was largely circumstantial; but, under the rules of this court as announced in the case of Cobb v. Malone, 92 Ala. 630, 9 South. 738, we are not willing to reverse the ruling granting the motion for a new trial.
Affirmed.
Dowdell, C. J., and Anderson and de Grapfenried, JJ., concur.